 

Exhibit 10.4

 

CF Finance Acquisition Corp.

110 East 59th Street

New York, NY 10022

 

December 12, 2018

 

CF Finance Holdings LLC

110 East 59th Street

New York, NY 10022

 

  Re: Forward Purchase Contract

 

Ladies and Gentlemen:

 

We are pleased to accept the offer CF Finance Holdings, LLC (the “Subscriber” or
“you”) has made to purchase an aggregate of (i) 3,000,000 units (the “Units”) of
CF Finance Acquisition Corp., a Delaware corporation (the “Company”), each Unit
comprising one share of Class A common stock of the Company, par value $0.0001
per share (“Class A Common Stock” or “Share”), and three-quarters of one warrant
(“Warrant”) and (ii) 750,000 Shares (the “Forward Purchase Shares”), for an
aggregate purchase price of $30,000,000. The Units, the securities underlying
the Units and the Forward Purchase Shares, collectively, are hereinafter
referred to as the “Securities”. Each whole Warrant is exercisable to purchase
one Share at an exercise price of $11.50 per Share during the period commencing
on the later of (i) twelve (12) months from the date of the closing of the
Company’s initial public offering of units, each comprising one share of Class A
Common Stock and one Warrant (the “IPO”), such IPO expected as of the date
hereof to generate gross proceeds to the Company in the amount of $250,000,000
(exclusive of the over-allotment option to be granted to the underwriters) and
(ii) thirty (30) days following the consummation of the Company’s initial
business combination (the “Business Combination”) and expiring on the fifth
anniversary of the consummation of the Business Combination. This letter
agreement (this “Agreement”) sets forth the terms on which the Company is
willing to sell the Securities to the Subscriber, and the Company and the
Subscriber’s agreements regarding such Securities, are as follows:

 

1. Purchase of the Securities. For the sum of $30,000,000 (the “Purchase
Price”), at the Closing (as defined herein), the Company agrees to sell the
Securities to the Subscriber, and the Subscriber hereby agrees to purchase the
Securities from the Company, subject to the terms and subject to the conditions
set forth in this Agreement.

 

2. Representations, Warranties and Agreements.

  

2.1 Subscriber’s Representations, Warranties and Agreements. To induce the
Company to issue the Securities to the Subscriber, the Subscriber hereby
represents and warrants to the Company and agrees with the Company as follows:

 

2.1.1 No Government Recommendation or Approval. The Subscriber understands that
no federal or state agency has passed upon or made any recommendation or
endorsement of the offering of the Securities.

  

2.1.2 No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Subscriber of the transactions contemplated hereby
do not violate, conflict with or constitute a default under (i) the formation
and governing documents of the Subscriber, (ii) any agreement, indenture or
instrument to which the Subscriber is a party, (iii) any law, statute, rule or
regulation to which the Subscriber is subject, or (iv) any agreement, order,
judgment or decree to which the Subscriber is subject.

 

2.1.3 Organization and Authority. The Subscriber is a Delaware limited liability
company, validly existing and in good standing under the laws of Delaware and
possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement. Upon execution and delivery by the
Subscriber and the Company, this Agreement is a legal, valid and binding
agreement of Subscriber, enforceable against Subscriber in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity). 

 



 

 

 

2.1.4 Experience, Financial Capability and Suitability. Subscriber is: (i)
sophisticated in financial matters, is able to evaluate the risks and benefits
of the investment in the Securities and has the capacity to protect its own
interests and (ii) able to bear the economic risk of its investment in the
Securities for an indefinite period of time because the Securities have not been
registered under the Securities Act (as defined below) and therefore cannot be
sold unless pursuant to an effective registration statement under the Securities
Act (including pursuant to the Registration Rights Agreement (as defined below))
or an exemption from such registration is available with respect to such sale.
Subscriber is able to afford a complete loss of Subscriber’s investment in the
Securities.

 

2.1.5 Access to Information; Independent Investigation. Prior to the execution
of this Agreement, the Subscriber has had the opportunity to ask questions of
and receive answers from representatives of the Company concerning an investment
in the Company, as well as the finances, operations, business and prospects of
the Company, and the opportunity to obtain additional information to verify the
accuracy of all information so obtained. In determining whether to make this
investment, Subscriber has relied solely on Subscriber’s own knowledge and
understanding of the Company and its business based upon Subscriber’s own due
diligence investigation and the information furnished pursuant to this
paragraph. Subscriber understands that no person has been authorized to give any
information or to make any representations which were not furnished pursuant to
this Section 2 and Subscriber has not relied on any other representations or
information in making its investment decision, whether written or oral, relating
to the Company, its operations and/or its prospects.

 

2.1.6 Regulation D Offering. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and acknowledges the
sale contemplated hereby is being made in reliance on a private placement
exemption to “accredited investors” within the meaning of Section 501(a) of
Regulation D under the Securities Act or similar exemptions under federal or
state law.

 

2.1.7 Investment Purposes. The Subscriber is purchasing the Securities solely
for investment purposes, for the Subscriber’s own account and not for the
account or benefit of any other person, and not with a view towards the
distribution or dissemination thereof. The Subscriber did not decide to enter
into this Agreement as a result of any general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act.

 

2.1.8 Restrictions on Transfer; Shell Company. Subscriber understands the
Securities are being offered in a transaction not involving a public offering
within the meaning of the Securities Act. Subscriber understands the Securities
will be “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act and Subscriber understands that any certificates representing the
Securities will contain a legend in respect of such restrictions. If in the
future the Subscriber decides to offer, resell, pledge or otherwise transfer the
Securities, such Securities may be offered, resold, pledged or otherwise
transferred only pursuant to: (i) registration under the Securities Act, or (ii)
an available exemption from registration. Subscriber agrees that if any transfer
of its Securities or any interest therein is proposed to be made, as a condition
precedent to any such transfer, Subscriber may be required to deliver to the
Company an opinion of counsel satisfactory to the Company. Absent registration
or an exemption, the Subscriber agrees not to resell the Securities. Subscriber
further acknowledges that because the Company is a shell company, Rule 144 may
not be available to the Subscriber for the resale of the Securities until one
(1) year following consummation of the Business Combination, despite technical
compliance with the requirements of Rule 144 and the release or waiver of any
contractual transfer restrictions.

 

2.1.9 No Governmental Consents. No governmental, administrative or other third
party consents or approvals are required or necessary on the part of Subscriber
in connection with the transactions contemplated by this Agreement.

 



 

 

 

2.2 Company’s Representations, Warranties and Agreements. To induce the
Subscriber to purchase the Securities, the Company hereby represents and
warrants to the Subscriber and agrees with the Subscriber as follows: 

 

2.2.1 Organization and Corporate Power. The Company is a Delaware corporation
and is qualified to do business in every jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on the
financial condition, operating results or assets of the Company. The Company
possesses all requisite corporate power and authority necessary to carry out the
transactions contemplated by this Agreement.

 

2.2.2 No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Company of the transactions contemplated hereby do
not violate, conflict with or constitute a default under (i) the Certificate of
Incorporation or Bylaws of the Company, (ii) any agreement, indenture or
instrument to which the Company is a party or (iii) any law, statute, rule or
regulation to which the Company is subject, or (iv) any agreement, order,
judgment or decree to which the Company is subject.

 

2.2.3 Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof, the Securities will be duly and validly issued,
fully paid and non-assessable. Upon issuance in accordance with, and payment
pursuant to, the terms hereof the Subscriber will have or receive good title to
the Securities, free and clear of all liens, claims and encumbrances of any
kind, other than (a) transfer restrictions described herein and under federal
and state securities laws, and (b) liens, claims or encumbrances imposed due to
the actions of the Subscriber. The Company will reserve sufficient Shares to
permit issuance of all of the Securities, including full exercise of the
Warrants.

 

2.2.4 No Adverse Actions. There are no actions, suits, investigations or
proceedings pending, threatened against or affecting the Company which: (i) seek
to restrain, enjoin, prevent the consummation of or otherwise affect the
transactions contemplated by this Agreement or (ii) question the validity or
legality of any such transactions or seeks to recover damages or to obtain other
relief in connection with any such transactions.

 

2.2.5 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the Securities, the performance of all
obligations of the Company required pursuant hereto, and the authorization,
issuance (or reservation for issuance) of the Securities, has been taken. Upon
execution and delivery by the Company and each of the other parties of this
Agreement, this Agreement constitutes a valid and legally binding obligation of
the Company, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting the enforcement of creditors’ rights
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity). When issued, the
Units and Warrants will constitute valid and legally binding obligations of the
Company, enforceable in accordance with their respective terms.

 

2.2.6 Capitalization. The authorized capital stock of the Company on the date
hereof, consists of 100,000,000 shares of Class A Common Stock, no shares of
which are issued and outstanding, 10,000,000 shares of Class B common stock, par
value $0.0001 per share (“Class B Common Stock” and, collectively with the Class
A Common Stock, the “Common Stock”), 7,187,500 shares of which are issued and
outstanding (including up to 937,500 shares subject to forfeiture in the event
that the underwriters’ over-allotment option is not exercised in full), and
1,000,000 shares of preferred stock, no shares of which are issued and
outstanding. All issued and outstanding shares of the Class B Common Stock (a)
have been duly authorized and validly issued, and (b) are fully paid and
non-assessable. The rights, preferences, privileges and restrictions of the
Common Stock are as stated in the Certificate of Incorporation currently on file
with the Delaware Secretary of State. There are no outstanding rights, options,
warrants, preemptive rights, rights of first refusal or similar rights for the
purchase or acquisition from the Company of any securities of the Company.

 

2.2.7 No Governmental Consents. No governmental, administrative or other third
party consents or approvals are required or necessary on the part of the Company
in connection with the transactions contemplated by this Agreement, other than
the filing of a Form D with the Securities and Exchange Commission and such
state Blue Sky, FINRA and Nasdaq consents and approvals as may be required.

 



 

 

  

3. Settlement Date and Delivery.

 

3.1 Closing. The settlement of the forward purchase contract for the purchase
and sale of the Securities hereunder (the “Closing”) shall be held at the same
date and time as the closing of the Business Combination (the date of the
Closing being referred to as the “Closing Date”). At the Closing, the Company
will issue to the Subscriber the Units and the Forward Purchase Shares, each
registered in the name of the Subscriber, against delivery of the Purchase Price
in cash via wire transfer to an account specified in writing by the Company no
later than five (5) business days prior to the Closing.

 

3.2 Conditions to Closing of the Company.

 

The Company’s obligations to sell and issue the Securities at the Closing are
subject to the fulfillment on or prior to the Closing, as applicable, of each of
the following conditions:

 

3.2.1 Representations. The representations and warranties made by the Subscriber
in Section 2 hereof shall be true and correct in all material respects when made
and shall be true and correct in all material respects on and as of the Closing
Date (unless they specifically speak as of another date in which case they shall
be true and correct in all material respects as of such date) with the same
force and effect as if they had been made on and as of said date.

 

3.2.2 Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or secured an exemption therefrom, required by any
state for the offer and sale of the Securities.

 

3.3 Conditions to Closing of the Subscriber.

 

The Subscriber’s obligation to purchase the Securities at the Closing is subject
to the fulfillment on or prior to the Closing Date, as applicable, of each of
the following conditions:

 

3.3.1 Representations and Warranties Correct. The representations and warranties
made by the Company in Section 2 of this Agreement shall be true and correct in
all material respects when made and shall be true and correct in all material
respects on and as of the Closing Date (unless they specifically speak as of
another date in which case they shall be true and correct in all material
respects as of such date) with the same force and effect as if they had been
made on and as of said date.

 

3.3.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

 

3.3.3 Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or secured an exemption therefrom, required by any
state for the offer and sale of the Securities.

 

3.3.5 Registration Rights Agreement. The Company and Subscriber shall have
entered into a registration rights agreement (the “Registration Rights
Agreement”), as referenced in Section 5.5, in a form customary for transactions
of the type contemplated hereby and reasonably acceptable to each of the
parties.

 

3.3.6 IPO Closing. The Company shall have consummated an IPO raising at least
$250,000,000 in gross proceeds.

 

3.3.7 Business Combination. The Company shall have entered into an agreement
with respect to the Business Combination and all conditions to the closing of
the Business Combination as set forth in such agreement, including the approval
of the Company’s stockholders, if applicable, shall have been satisfied or met. 

 



 

 

 

4. Terms of the Units and Warrants.

 

4.1 The Warrants will be substantially identical to the warrants to be included
in the units offered in the IPO as set forth in the Warrant Agreement to be
entered into with Continental Stock Transfer and Trust Company at or prior to
the IPO (the “Warrant Agreement”), except that the Warrants: (i) will be
non-redeemable so long as they are held by the Subscriber (or any of its
permitted transferees), and (ii) are exercisable on a “cashless” basis if held
by Subscriber or its permitted transferees.

 

4.2 The Units and their component parts will be substantially identical to the
units to be offered in the IPO except (i) as described in Sections 4.1 and 4.3
and (ii) the Units and component parts are being offered and sold pursuant to an
exemption from the registration requirements of the Securities Act and will
become freely tradable only after they are registered in accordance with the
Registration Rights Agreement to be signed on or before the date of the
Company’s registration statement to be filed in connection with the IPO, as
amended at the time it becomes effective (the “Registration Statement”).

 

4.3 The Forward Purchase Shares will be substantially identical to the shares of
Class A Common Stock to be offered in the IPO except that the Forward Purchase
Shares (i) are being offered and sold pursuant to an exemption from the
registration requirements of the Securities Act and will become freely tradable
only after they are registered in accordance with the Registration Rights
Agreement and (ii) will be subject to the lock up described in Section 5.2.

 

5. Restrictions on Transfer.

 

5.1 Securities Law Restrictions. Subscriber hereby agrees not to sell, transfer,
pledge, hypothecate or otherwise dispose of all or any part of the Securities
unless, prior thereto (a) a registration statement on the appropriate form under
the Securities Act and applicable state securities laws with respect to the
Securities proposed to be transferred shall then be effective or (b) the Company
has received an opinion of counsel for the Company that such registration is not
required because such transaction is exempt from registration under the
Securities Act and the rules promulgated by the Securities and Exchange
Commission thereunder and under all applicable state securities laws.

 

5.2 Lock up. Subscriber hereby agrees not to sell, transfer, pledge, hypothecate
or otherwise dispose of all or any part of the Forward Purchase Shares until the
earlier to occur of (the “Lock up”): (a) one year after the completion of the
Business Combination or (b) the date following the completion of the Business
Combination on which the Company completes a liquidation, merger, stock exchange
or other similar transaction that results in all of the Company’s stockholders
having the right to exchange their shares of Class A Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the last
reported sale price of the Class A Common Stock equals or exceeds $12.00 per
share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30 trading
day period commencing at least 150 days after the Business Combination, the
Forward Purchase Shares will be released from the Lock up.

 

5.3 Restrictive Legends. All certificates representing the Securities shall have
endorsed thereon legends substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THE COMPANY, IS AVAILABLE.”

 



 

 

 

All certificates representing the Forward Purchase Shares shall have endorsed
thereon legends substantially as follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCKUP AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE TERM
OF THE LOCKUP EXCEPT PURSUANT TO ITS TERMS.” 

 

5.4 Additional Units or Substituted Securities. In the event of the declaration
of a share dividend, the declaration of an extraordinary dividend payable in a
form other than Common Stock, a spin-off, a share split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding Common Stock without receipt of consideration (other than
those occurring at the time of the IPO in connection with a change in the size
of the offering), any new, substituted or additional securities or other
property which are by reason of such transaction distributed with respect to any
Securities subject to this Section 5.4 or into which such Securities thereby
become convertible shall immediately be subject to this Section 5.4 and
Section 3. Appropriate adjustments to reflect the distribution of such
securities or property shall be made to the number and/or class of Securities
subject to this Section 5.4 and Section 3. The Securities shall not be subject
to forfeiture upon failure of the underwriters to exercise their over-allotment
option in the IPO.

 

5.5. FINRA Lock-up. The Subscriber acknowledges and agrees that the Securities
will be deemed underwriting compensation by the Financial Industry Regulatory
Authority (“FINRA”) and, pursuant to FINRA Rule 5110(g)(1), may not be sold
during the offering, or transferred, assigned, pledged or hypothecated or be the
subject of any hedging, short sale, derivative, put or call transaction that
would result in the economic disposition of the securities for a period of 180
days immediately following the date of effectiveness or commencement of sales in
the IPO, except as provided in FINRA Rule 5110(g)(2). 

 

6. Other Agreements.

 

6.1 Further Assurances. Each of the Company and Subscriber agrees to execute
such further instruments and to take such further action as may reasonably be
requested by the other party to carry out the intent of this Agreement.

 

6.2 Notices. All notices, statements or other documents which are required or
contemplated by this Agreement shall be in writing and delivered personally or
sent by first class registered or certified mail, overnight courier service or
facsimile or electronic transmission to the address designated in writing by
such party. Any notice or other communication so transmitted shall be deemed to
have been given on the day of delivery, if delivered personally, on the business
day following receipt of written confirmation, if sent by facsimile or
electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

 

6.3 Entire Agreement. This Agreement, together with that certain Insider Letter
to be entered into among the Subscriber, the Company and the other parties
thereto, substantially in the form to be filed as an exhibit to the Registration
Statement, embodies the entire agreement and understanding between the
Subscriber and the Company with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.

 

6.4 Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by all parties hereto.

 

6.5 Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

 



 

 

 

6.6 Assignment. This Agreement, and the rights and obligations hereunder, may
not be assigned, in whole or in party, by either party hereto without the prior
written consent of the other party, except that the Subscriber may assign this
Agreement to any of its affiliates.

 

6.7 Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement. 

 

6.8 Governing Law and Venue. This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
laws of New York applicable to contracts wholly performed within the borders of
such state, without giving effect to the conflict of law principles thereof. The
parties hereto (i) agree that any action, proceeding, claim or dispute arising
out of, or relating in any way to, this Agreement shall be brought and enforced
in the federal or state courts of New York City, in the State of New York, and
irrevocably submit to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive and (ii) waive any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

 

6.9 Severability. In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court deems it
reasonable and enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

 

6.10 No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of such party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

 

6.11 Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Agreement or in any other
agreement, certificate or instrument provided for or contemplated hereby, shall
survive the execution and delivery hereof and any investigations made by or on
behalf of the parties.

 

6.12 No Broker or Finder. Each of the parties hereto represents and warrants to
the other that no broker, finder or other financial consultant has acted on its
behalf in connection with this Agreement or the transactions contemplated hereby
in such a way as to create any liability on the other. Each of the parties
hereto agrees to indemnify and save the other harmless from any claim or demand
for commission or other compensation by any broker, finder, financial consultant
or similar agent claiming to have been employed by or on behalf of such party
and to bear the cost of legal expenses incurred in defending against any such
claim.

 

6.13 Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

 

6.14 Counterparts. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or any other form of electronic delivery, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof. 

 



 

 

 

6.15 Construction. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
parties hereto intend that each representation, warranty, and covenant contained
herein will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.

 

6.16 Mutual Drafting. This Agreement is the joint product of the Subscriber and
the Company and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

 

7. [Intentionally Omitted].

 

8. Indemnification. Each party shall indemnify the other against any loss, cost
or damages (including reasonable attorney’s fees and expenses) incurred as a
result of such party’s breach of any representation, warranty, covenant or
agreement in this Agreement.

 

9. Term. The Subscriber’s obligation to acquire the Securities hereunder, and
the Company’s obligation to sell the Securities hereunder, shall be in effect
until the earlier of (i) the consummation of the Business Combination within the
time frame permitted by the Company’s amended and restated certificate of
incorporation (the “Charter”), which, as of the date hereof, is expected to be
18 months from the consummation of the IPO, including any extensions beyond such
term effected pursuant to the terms of the Charter, and (ii) the liquidation of
the Company in the event that the Company is unable to consummate the Business
Combination within the time frame permitted by the Charter (including any
extensions).

 

10. Disclosure. The Subscriber hereby acknowledges that (i) the terms of this
Agreement will be disclosed in the Registration Statement, (ii) this Agreement
will be filed with the Securities and Exchange Commission as an exhibit to the
Registration Statement and (iii) the Company will disclose the terms of this
Agreement to potential IPO investors and to potential Business Combination
targets.

 

11. Waiver of Claims Against Trust. The Subscriber hereby acknowledges that it
is aware that the Company will establish a trust account (the “Trust Account”)
for the benefit of its public stockholders upon the closing of the IPO. The
Subscriber hereby agrees that it has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account, except for redemption and
liquidation rights the Subscriber may have in respect of any Shares issued as
part of the units sold in the IPO (“Public Shares”) held by the Subscriber, if
any. The Subscriber hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights the Subscriber may have in respect of any
Public Shares held by the Subscriber, if any. In the event the Subscriber has
any Claim against the Company under this Agreement, the Subscriber shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the property or any monies in the Trust Account, except for
redemption and liquidation rights the Subscriber may have in respect of any
Public Shares held by the Subscriber, if any.

 

[Signature Page Follows]

 



 

 

 

If the foregoing accurately sets forth our understanding and agreement, please
sign the enclosed copy of this Agreement and return it to us.

 

  Very truly yours,       CF FINANCE ACQUISITION CORP.   By:  /s/ Howard W.
Lutnick   Name:  Howard W. Lutnick   Title:  Chairman and Chief Executive
Officer

 

Accepted and agreed this 12th day of December, 2018.   CF FINANCE HOLDINGS LLC
 By:  /s/ Howard W. Lutnick   Name:  Howard W. Lutnick   Title:  Chief Executive
Officer  

 



 